DETAILED ACTION
This office action is in response to Application No. 16/915,786, filed on 29 June 2020.  Claims 1-16 and 21-24 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9, 12, 14, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) providing converted vectors in which commands are changed to idle commands, providing reduced vectors in which repetitions of idle commands are reduced, and selecting a reduced vector based on coverage and number of idle commands, which could be performed by a designer in the mind or with pen and paper.  Claims 9, 12, 14, and 22 merely recite specific qualities of the data/vectors, which do not change the abstract nature of the methods themselves.
This judicial exception is not integrated into a practical application because aside from the mental process, the claims merely recite generic computer implementation, which does not qualify as integration into a practical application.  Similarly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer implementation is not ‘significantly more’.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite a process for providing/selecting vectors, but do not recite any particular ways of doing so; thus, the claims encompass any and all ways of providing/selecting the claimed vectors.  However, the specification only sets forth one specific way of providing and selecting the vectors, which requires simulating the received input vector to determine state transitions, and determining commands which cause same state transitions to provide the converted vectors; and simulating reduced vectors to determine coverage and training an estimation model for estimating the verification vector based on number of idle commands in the reduced vectors and the corresponding coverage to select the verification vector.  Persons having ordinary skill in the art, reading Applicant’s disclosure, would not understand Applicant to have invented or otherwise been in possession of ways of providing/selecting the claimed vectors without the above steps, and so Applicant is not entitled to claims to encompass providing/selecting the claimed vectors without those steps.  LizardTech Inc. v. Earth Resource Mapping Inc., 76 U.S.P.Q.2d 1724, 1732.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
20 October 2022




/ARIC LIN/            Examiner, Art Unit 2851